Citation Nr: 1430765	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  13-30 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for porphyria.

2.  Entitlement to special monthly pension (SMP).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from October 1969 to February 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit sought on appeal.

In March 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In a May 2014 letter, the Veteran was informed that the hearing was inaudible to produce a transcript.  The letter requested that the Veteran inform VA as to whether he wished to have another hearing or to go forward with decision on the claim.  The letter indicated that if the Veteran did not respond within 30 days, VA would assume that he did not wish to have another hearing.  Of date, he has not replied to the letter.  As such, the Board will move forward with decision on the matter.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to service connection for porphyria is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2014, prior to the Board's issuance of a final decision, the Veteran submitted a statement indicating that he wished to withdraw his claim of entitlement to SMP benefits.  

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the claim of entitlement to SMP benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a March 2014 letter, prior to the Board's issuance of a final decision, the Veteran indicated that he wished to withdraw the appeal of the denial of claim of entitlement SMP benefits. 

The Board finds that this statement clearly articulated the Veteran's intent to withdraw this claim from appellate status.  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.

ORDER

The appeal of the claim of entitlement to SMP benefits is dismissed.  

REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for porphyria.  

The Veteran was shown to have porphyria in service, and he was subsequently discharged due to its symptoms.  There was no porphyria or its related symptoms noted at induction examination.  At the time of discharge, he was noted as having "acute intermittent porphyria" that was congenital and existed prior to service.  

Following service, VA treatment records dated in 2009 note that the Veteran may have porphyria.  

The Veteran has not been afforded a VA examination in conjunction with this service connection claim and the medical evidence of record is inadequate to decide the Veteran's claim.  The Board finds that the minimal evidentiary threshold for a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  As such, the Veteran's claim must be remanded to afford him an examination to determine the nature and etiology of his claimed porphyria.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed porphyria.  All appropriate tests and studies should be performed and all clinical findings/diagnoses reported in detail.  The claims file, as well as any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed porphyria.  

For any currently diagnosed porphyria, the examiner should provide an opinion to the following:

(a) The examiner should opine as to whether porphyria clearly and unmistakably preexisted service.  If so, the examiner should offer an opinion as to whether such disability clearly and unmistakably was not aggravated in service.

(b) If any identified porphyria did not preexist service, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disability had its onset in service; or is otherwise related to service.

The examiner is reminded that the "clearly and unmistakably" standard is an "onerous" standard and that any opinion rendered must be phrased in that terminology.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) ("[t]he clear-and-unmistakable-evidence standard is an 'onerous' one... and requires that the no-aggravation result be 'undebatable'").
 
2.  Then, readjudicate the claim with consideration of all new evidence as well as any evidence, included in Virtual VA and VBMS.  If the determination of this claim remains less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


